Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 1, the phrase “a housing including a housing wall configured to accommodate a light source” is indefinite since it is unclear how a wall of a housing can “accommodate a light source”. Does the housing contain an opening in one of its walls where a light source is inserted into? On line 6 of claim 1, the phrase “wherein the housing wall defines a flow chamber” is indefinite since it is unclear how a wall of a housing can “define a flow chamber”. Does the housing contain an opening in one of its walls that forms a flow chamber where a sample is flowed or routed through? On lines 7-8 of claim 1, the phrase “the flow chamber further configured to accommodate the light source and to route the sample” is indefinite since it is not clear whether this means that the light source is located inside the flow chamber and the sample flows around an exterior surface of the light source when the sample is flowed or routed through the flow cell. On line 10 of claim 1, the phrase “at least one conductivity measurement device” is indefinite since it is not clear where this is located in the measuring apparatus in relation to the reactor block. Is the at least one conductivity measurement device located external to the reactor block, or is it located within the reactor block, such as within an opening in one of the housing walls of the reactor block? No structural cooperation is recited between the reactor block and the at least one conductivity measurement device in the measuring apparatus. On lines 10-11 of claim 1, the phrase “wherein the reactor block is configured as an electrode of the conductivity measurement device” is indefinite since it is not clear where the other electrode required for a conductivity measurement device is located in the measuring apparatus. Is the other electrode of the at least one conductivity measurement device an internal electrode that is inserted into an opening of the housing of the reactor block? In addition, this phrase on lines 10-11 of claim 1 should be changed to -- wherein the reactor block is configured as an electrode of the at least one conductivity measurement device—so as to use the same terminology as recited earlier on line 10 of claim 1. 
Claim 2 is indefinite since it is not clear what the “first connecting channel” in the reactor block serves to connect the at least one conductivity measurement device to. Does the first connecting channel serve to connect the at least one conductivity measurement device to an inlet in the housing wall of the reactor block where the sample is introduced into the reactor block? Claim 2 is also indefinite since it seems to imply that the at least one conductivity measurement device is located within the reactor block, but claims 1 and 2 do not positively recite this. 
On lines 3-4 of claim 3, the phrase “wherein a first internal electrode is arranged within the first conductivity measuring cell” should be changed to -- wherein the first internal electrode is arranged within the first conductivity measuring cell—since the first internal electrode has already been positively recited in claim 3. On lines 7-8 of claim 3, the phrase “wherein a second internal electrode is arranged within the second conductivity measuring cell” should be changed to -- wherein the second internal electrode is arranged within the second conductivity measuring cell—since the second internal electrode has already been positively recited in claim 3. Claim 3 is indefinite since it is not clear how the reactor block comprises both the first and second conductivity measuring cells of the at least one conductivity measurement device. Are the first and second conductivity measuring cells located within openings of a wall of the reactor block?
On line 2 of claim 4, the phrase “the first connecting channel” lacks antecedent basis since a first connecting channel is positively recited in claim 2, and claim 4 does not depend from claim 2. On line 8 of claim 4, the phrase “a second connecting channel defined in the reactor block” should be changed to – a second connecting channel is defined in the reactor block—so as to make proper sense. 
In claim 5, the phrases “the first connecting channel”, “the second connecting channel”, “the first passage” and “the second passage” all lack antecedent basis since claim 5 depends from claim 1, and claim 1 does not positively recite any of these components. 
Claim 6 is indefinite and improper since it depends from claim 10 which is numerically after claim 6 and therefore. Also, the phrase “the substantially identical diameter” lacks antecedent basis since claim 6 depends from claim 10. In order for this phrase to have proper antecedent basis, claim 6 should depend from claim 5. 
On lines 4-5 of claim 8, the phrase “wherein a second operating mode enables a return of the sample or of a medium for dissolving the sample in the circuit” is indefinite since it is unclear from where the sample or the medium for dissolving the sample originates and where it is returned to in the measuring apparatus. Also, the “medium for dissolving the sample” is indefinite since it is not clear whether this medium is separate and distinct from the medium in which the total organic carbon is determined. 
On lines 3-4 of claim 9, the phrase “the first and second conductivity measuring cells” lacks antecedent basis since claim 9 depends from claim 1, and claim 1 does not positively recite a first and second conductivity measuring cell.
On line 2 of claim 10, the “offset correction” is indefinite since it is not clear what this is correcting for. Does the offset correction serve to correct for a temperature or some other parameter of the sample?
 On lines 1-2 of claim 12, the phrase “the first and second conductivity measuring cells” lacks antecedent basis since claim 12 depends from claim 1, and claim 1 does not positively recite a first and second conductivity measuring cell.
On line 2 of claim 14, the phrase “the first and second conductivity measuring cells” lacks antecedent basis since claim 14 depends from claim 1, and claim 1 does not positively recite a first and second conductivity measuring cell. On line 2 of claim 14, the phrase “the first and second internal electrodes” lacks antecedent basis since claim 14 depends from claim 1, and claim 1 does not positively recite a first and second internal electrode.
On line 3 of claim 16, the phrase “the first connecting channel” lacks antecedent basis since a first connecting channel is positively recited in claim 2, and claim 16 does not depend from claim 2. 
On line 5 of claim 18, the phrase “a housing including a housing wall configured to accommodate a light source” is indefinite since it is unclear how a wall of a housing can “accommodate a light source”. Does the housing contain an opening in one of its walls where a light source is inserted into? On line 7 of claim 18, the phrase “wherein the housing wall defines a flow chamber” is indefinite since it is unclear how a wall of a housing can “define a flow chamber”. Does the housing contain an opening in one of its walls that forms a flow chamber where a sample is flowed or routed through? On lines 7-8 of claim 18, the phrase “to enable digestion of the sample to enable determining the total organic carbon is performed” is indefinite since it does not make proper sense. On lines 8-9 of claim 18, the phrase “the flow chamber configured to accommodate the light source and to route the sample” is indefinite since it is not clear whether this means that the light source is located inside the flow chamber and the sample flows around an exterior surface of the light source when the sample is flowed or routed through the flow cell. On lines 11-12 of claim 18, the phrase “a first connecting channel configured to supply the sample to the at least one conductivity measurement device” is indefinite since it is not clear what the “first connecting channel” in the reactor block serves to connect the at least one conductivity measurement device to. Does the first connecting channel serve to connect the at least one conductivity measurement device to an inlet in the housing wall of the reactor block where the sample is introduced into the reactor block? On line 12 of claim 18, the phrase “the at least one conductivity measurement device” lacks antecedent basis since this component has not been positively recited in the claim yet. On line 13 of claim 18, the phrase “at least one conductivity measurement device” is indefinite since it is not clear where this is located in the measuring apparatus in relation to the reactor block. Is the at least one conductivity measurement device located external to the reactor block, or is it located within the reactor block, such as within an opening in one of the housing walls of the reactor block? No structural cooperation is recited between the reactor block and the at least one conductivity measurement device in the measuring apparatus. On lines 13-14 of claim 18, the phrase “wherein the reactor block is configured as an electrode of the conductivity measurement device” is indefinite since it is not clear where the other electrode required for a conductivity measurement device is located in the measuring apparatus. Is the other electrode of the at least one conductivity measurement device an internal electrode that is inserted into an opening of the housing of the reactor block? In addition, this phrase on lines 13-14 of claim 18 should be changed to -- wherein the reactor block is configured as an electrode of the at least one conductivity measurement device—so as to use the same terminology as recited earlier on line 13 of claim 18. On line 16 of claim 18, the phrase “the content” lacks antecedent basis. On lines 20-21 of claim 18, the phrase “conveying the sample into a first conductivity measuring cell of the at least one conductivity measurement device” is indefinite since it seems to imply that the at least one conductivity measurement device is located within the reactor block, but claim 18 does not positively recite this. Is the first  conductivity measuring cell located within an opening of a wall of the reactor block? On line 28 of claim 18, the phrase “the second conductivity measuring cell” lacks antecedent basis. On line 28 of claim 18, the phrase “conveying the sample from the flow chamber into the second conductivity measuring cell” is indefinite since it seems to imply that the at least one conductivity measurement device is located within the reactor block, but claim 18 does not positively recite this. Is the second conductivity measuring cell located within an opening of a wall of the reactor block on an opposite side of the flow chamber from where the first conductivity measuring cell is located in the reactor block? 
On line 3 of claim 19, the phrase “a sample” should be changed to –the sample—so as to positively refer to the sample recited in claim 18. Claim 19 is also indefinite since it is not clear whether the “continuous differential conductivity measurement” means that the medium is continuously flowed through the reactor block of the measuring apparatus where it flows from the inlet to the first conductivity measuring cell, then from the first conductivity measuring cell to the flow chamber, then from the flow chamber to the second conductivity measuring cell, then from the second conductivity measuring cell to the outlet of the reactor block, and then repeats this cycle.
Claims 1 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record, including the closest prior art to Rajagopalan et al (US 2020/0003747 and US 2016/0084784), teaches or fairly suggests a method and an apparatus for determining total organic carbon in a sample of a medium comprising flowing a sample of a medium into an inlet located in a wall of a reactor block made from an electrically conductive and corrosion-resistant material, flowing the sample from the inlet through a first connecting channel into a first conductivity measuring cell located within the housing of the reactor block, wherein the first conductivity measuring cell measures the conductivity of the sample using an internal electrode located inside the first conductivity measuring cell and the reactor block as an external electrode, flowing the sample from the first conductivity measuring cell to a flow chamber located within the housing of the reactor block, wherein the flow chamber contains a light source located therein for irradiating the sample to cause digestion of the sample, flowing the sample from the flow chamber to a second conductivity measuring cell located within the housing of the reactor block on a side of the flow chamber which is opposite from the side where the first conductivity measuring cell is located, wherein the second conductivity measuring cell measures the conductivity of the sample after flowing through the flow chamber and being digested using an internal electrode located inside the second conductivity measuring cell and the reactor block as an external electrode, flowing the sample from the second conductivity measuring cell through an outlet of the reactor block, and measuring total organic carbon in the sample based on the conductivities measured with the first and second conductivity measuring cells. In particular, none of the prior art of record teaches or fairly suggests a reactor block for determining total organic carbon in a sample which comprises each of a first conductivity measuring cell, a flow chamber containing a light source therein, and a second conductivity measuring cell within a housing of the reactor block, wherein each of the first and second conductivity measuring cells comprises an internal electrode inside the housing of the reactor block and an external electrode which is the reactor block itself.
Claims 2-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Rajagopalan et al (US 2020/0003747 and US 2016/0084784) who teach of devices and methods for determining total organic carbon in a sample comprising a reactor block having a light source therein for irradiating a sample with light to digest the sample and electrodes for measuring a conductivity of the sample; however, the devices taught by Rajagopalan et al do not comprise a flow chamber which both contains a light source therein and serves as a means to flow a sample directly around the light source in the flow chamber, and do not contain both a first and a second conductivity measuring cell, wherein each measuring cell comprises an internal electrode located within a housing of the reactor block and an external electrode which is the reactor block itself. Also make note of: Iharada et al, Fujiyama et al, Blades et al (US 4,868,127 and US 5,275,957), Davenport et al, Godec et al, Takahashi et al and Pochy et al who all teach of different types of devices and methods for measuring total organic carbon in a sample. 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        October 28, 2022